ITEMID: 001-83476
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MATIA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1956 and lives in Kosice.
5. The applicant is a sports journalist. On 18 November 1997 a local daily newspaper published an article containing negative remarks about the applicant's professionalism, ethics and education.
6. On 26 January 1998 the applicant brought a libel action in the Košice II District Court (Okresný súd) against the chief editor of the daily and “his office”. He sought a judicial order that the defendants publish a correction of the libellous information. In the course of the action there have been several corporate and personal changes on the side of the defendants causing ambiguity as to their standing to be sued in the case.
7. On 25 March and 18 May 1998, respectively, the District Court invited the applicant to submit further information and to pay the court fee. The applicant complied on 2 April and 26 May 1998, respectively.
8. On 21 December 1998 the applicant amended the action and submitted a further specification of who the defendants were.
9. On 22 March 1999 the District Court ruled that the modification of the scope of the action was impermissible. On 30 December 1999 the Košice Regional Court (Krajský súd) overturned this decision on the applicant's appeal and approved the modification.
10. Between 1 October 1998 and 2 October 2001 the District Court held 3 hearings that were adjourned due to the absence of the defendant. Another 2 hearings were scheduled but did not take place because the judge was absent for health reasons.
11. On 21 August 2002 the applicant lodged a complaint under Article 127 of the Constitution with the Constitutional Court (Ústavný súd). He contended that the length of the proceedings in his action was excessive and claimed 935,000 Slovakian korunas (SKK) in damages.
12. On 16 April 2003 the Constitutional Court found that there had been a violation of the applicant's right to a hearing “without undue delay” (Article 48 § 2 of the Constitution) and within a “reasonable time” (Article 6 § 1 of the Convention) in his action. The Constitutional Court ordered that the District Court proceed with the matter promptly; pay the applicant SKK 40,000 by way of compensation in respect of nonpecuniary damage; and reimburse the applicant's legal costs. The subjectmatter of the proceedings was neither legally nor factually complex. The applicant had caused no delays and what was at stake for him called for special diligence. However, for almost 3 years, the District Court had proceeded with the case inefficiently.
13. Between 12 December 2002 and 1 February 2005 the District Court took several decisions ascertaining who the defendants in the action were and correcting clerical errors in those decisions. The applicant challenged these decisions by way of appeals (odvolanie) and appeals on points of law (dovolanie). The latter were declared inadmissible on 25 August and 21 October 2005 as, in the circumstances, no such remedy was available.
In this period, the District Court sought information from the Registry of Inhabitants concerning the address of one of the defendants and requested that court mail be served on him by the police.
14. According to the applicant, in the meantime the newspaper in question ceased to exist.
15. On 23 January 2006 the District Court requested the applicant to identify the defendants of his action in accordance with the applicable procedural requirements and the current state of affairs. He responded on 2 February 2006. The District Court then made further inquiries into who was to be sued in the case.
16. On 15 June 2006 the District Court held a hearing. It was adjourned and the applicant was again requested to specify who the defendants were. The proceedings are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
